Exhibit 10.1

AMENDMENT NO. 4

This Amendment No. 4 (this “Amendment”), dated as of January 2, 2014, is entered
into among Infor (US), Inc. (f/k/a Lawson Software Inc.), a Delaware corporation
(“Borrower”), Infor, Inc. (f/k/a GGC Software Holdings, Inc.), a Delaware
corporation (“Holdco”), the Subsidiaries of the Borrower identified as
“Subsidiary Loan Parties” on the signature pages hereto (the “Subsidiary Loan
Parties” and, together with Holdco, the “Guarantors”), Bank of America, N.A., as
administrative agent under the Credit Agreement (in such capacity, the
“Administrative Agent”), the Persons listed on the signature pages hereto as
“Additional Refinancing Lenders” (in such capacity, the “Additional Refinancing
Lenders”) and the other Lenders party hereto, amends that certain Credit
Agreement dated as of April 5, 2012 (as amended, supplemented or otherwise
modified from time to time, including pursuant to Refinancing Amendment No. 1,
dated as of September 27, 2012, Amendment No. 2 dated as of June 3, 2013 and
Amendment No. 3 dated as of October 9, 2013, the “Credit Agreement”) entered
into among the Borrower, Holdco, the institutions from time to time party
thereto as Lenders (the “Lenders”), the Administrative Agent and the other
agents and arrangers named therein. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, Section 2.21 of the Credit Agreement provides that Borrower may from
time to time obtain Other Term Loans, by entering into one or more Refinancing
Amendments, subject to the terms and conditions set forth therein;

WHEREAS, Section 9.02 of the Credit Agreement provides that the Loan Parties may
amend the Credit Agreement and other Loan Documents with the consent of the
Required Lenders;

WHEREAS, the Additional Refinancing Lenders have agreed, subject to the terms
and conditions set forth herein and in the Credit Agreement, to provide Other
Term Loans in an aggregate principal amount of $2,550,000,000;

WHEREAS, certain Additional Refinancing Lenders holding Tranche B-2 Term Loans
may elect to exchange and convert all, but not less than all, of the principal
amount of their Tranche B-2 Term Loans into Tranche B-5 Term Loans; and

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

Section 1.        Refinancing Amendment. Effective as of the Amendment No. 4
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a)         Section 1.01 of the Credit Agreement is amended to add the following
definitions:

     “Amendment No. 4” shall mean Amendment No. 4 to the Credit Agreement, dated
as of January 2, 2014, among Borrower, Holdco, the Subsidiary Loan Parties, the
Administrative Agent, the Additional Refinancing Lenders party thereto and the
Required Lenders party thereto.



--------------------------------------------------------------------------------

     “Amendment No. 4 Effective Date” shall mean the date on which Amendment
No. 4 becomes effective pursuant to Section 3 thereof.

     “Amendment No. 4 Rollover Lender” shall mean each Additional Refinancing
Lender (other than Bank of America, N.A. solely in its capacity of executing its
“Fronting Signature Page” thereto, but not in any other capacity as an
Additional Refinancing Lender) party to Amendment No. 4; provided that for the
avoidance of doubt, each Amendment No. 4 Rollover Lender shall be deemed to be a
Term Lender.

     “Tranche B-5 Term Commitment” means, with respect to each Additional
Refinancing Lender party to Amendment No. 4, the Other Term Commitment of such
Additional Refinancing Lender to make a Tranche B-5 Term Loan to the Borrower
pursuant to Section 2.01(a)(vii) on the Amendment No. 4 Effective Date in the
amount listed on the signature page of such Additional Refinancing Lender to
Amendment No. 4 or, in the case of each Amendment No. 4 Rollover Lender, the
principal amount of Tranche B-2 Term Loans to be exchanged and converted into
Tranche B-5 Term Loans pursuant to Section 2.01(a)(vii). The aggregate principal
amount of the Tranche B-5 Term Commitments is $2,550,000,000.

     “Tranche B-5 Term Loan” or “Initial Tranche B-5 Term Loan” means the Other
Term Loans made on the Amendment No. 4 Effective Date in accordance with
Section 2.01(a)(vii).

(b)        Section 1.01 of the Credit Agreement is amended to change the
following definitions:

     (i)        The definition of “Additional Term Notes” is amended by
replacing each instance of “Initial Tranche B-2 Term Loans, Initial Tranche B-3
Term Loans and Euro Tranche B Term Loans” therein with the following: “, Initial
Tranche B-2 Term Loans, Initial Tranche B-3 Term Loans, Euro Tranche B Term
Loans and Initial Tranche B-5 Term Loans”.

     (ii)        Clause (I) (a) of the definition of “Applicable Margin” is
amended and restated in its entirety by the following:

      “(a) any Tranche B Term Loan, any Euro Term Loan, any Tranche B-1 Term
Loan, any Tranche B-2 Term Loan, any Tranche B-3 Term Loan, any Euro Tranche B
Term Loan and any Tranche B-5 Term Loan, the applicable rate set forth below
under the heading “Eurocurrency Loan,” or “ABR Loan”, as applicable, based upon
the Total Leverage Ratio as of the most recent determination date:

 

Total Leverage Ratio:

 

 

Tranche B Term
Loan

 

 

Tranche B-1 Term

Loan

 

 

Tranche B-2 Term

Loan

 

 

Tranche B-3 Term

Loan

 

 

Tranche B-5 Term

Loan

 

 

Euro Term

Loan

 

 

 

Euro

Tranche B

Term Loan

 

 

 

Eurocurrency

Loan

 

 

 

ABR
Loan

 

 

 

Eurocurrency
Loan

 

 

 

ABR
Loan

 

 

 

Eurocurrency
Loan

 

 

 

ABR
Loan

 

 

 

Eurocurrency
Loan

 

 

 

ABR
Loan

 

 

 

Eurocurrency
Loan

 

 

 

ABR
Loan

 

 

 

Eurocurrency
Loan

 

 

 

Eurocurrency
Loan

 

Category 1

 

Greater than or equal to
5.50:1.00

 

  5.00%   4.00%   4.50%   3.50%   4.00%   3.00%   2.75%   1.75%   2.75%   1.75%
  5.50%   3.00%

Category 2

 

Less than
5.50:1.00

 

  4.75%   3.75%   4.25%   3.25%   4.00%   3.00%   2.75%   1.75%   2.75%   1.75%
  5.25%   3.00%



--------------------------------------------------------------------------------

and”

     (iii)        The definition of “Adjusted Eurocurrency Rate” is amended by
replacing the proviso thereunder with the following:

; provided that, notwithstanding the foregoing, as applied solely to (x) the
Initial Tranche B Term Loans, Initial Tranche B-1 Term Loans, Initial Tranche
B-2 Term Loans and the Initial Euro Term Loans, the Adjusted Eurocurrency Rate
shall at no time be less than 1.25% per annum, and (y) the Initial Tranche B-3
Term Loans, the Euro Tranche B Term Loans and the Tranche B-5 Term Loans, the
Adjusted Eurocurrency Rate shall at no time be less than 1.00% per annum.

     (iv)        The definition of “Alternate Base Rate” is amended by replacing
the proviso thereunder with the following:

; provided that, notwithstanding the foregoing, as applied solely to (x) the
Initial Tranche B Term Loans, Initial Tranche B-1 Term Loans, Initial Tranche
B-2 Term Loans and the Initial Euro Term Loans, the Alternate Base Rate shall at
no time be less than 2.25% per annum and (y) the Initial Tranche B-3 Term Loans,
the Euro Tranche B Term Loans and the Tranche B-5 Term Loans, the Alternate Base
Rate shall at no time be less than 2.00% per annum.

      (v)        The definition of “Class” is amended by (i) adding “, Tranche
B-5 Term Loans” after “Euro Tranche B Term Loans” and (ii) adding “, Tranche B-5
Term Commitment” after “Euro Tranche B Term Commitment”.

     (vi)        The definition of “Commitment” is amended by adding “,Tranche
B-5 Term Commitments,” after “Euro Tranche B Term Commitments”.

    (vii)        The definition of “ECF Percentage” is amended by adding
“,Tranche B-5 Term Loans” after each time “Euro Tranche B Term Loans” appears in
such definition.

   (viii)        The definition of “Initial Term Loans” is amended by adding “,
Initial Tranche B-5 Term Loans” after “Initial Euro Tranche B Term Loans”.

     (ix)        The definition of “Term Commitment” is amended by adding “,
Tranche B-5 Term Commitment” after “Euro Tranche B Term Commitment”.

      (x)        The definition of “Term Loan Maturity Date” is amended by
replacing clause (c) with “(c) the Tranche B-3 Term Loans, Euro Tranche B Term
Loans and the Tranche B-5 Term Loans, the seventh anniversary of the Amendment
No. 2 Effective Date (or if such anniversary is not a Business Day, the next
preceding Business Day) and”.



--------------------------------------------------------------------------------

     (xi)        The definition of “Term Loans” is amended by adding “, Tranche
B-5 Term Loans” after “the Euro Tranche B Term Loans”.

     (xii)       The definition of “Unrestricted Additional Term Notes” is
amended by replacing each instance of “ Initial Tranche B-2 Term Loans, Initial
Tranche B-3 Term Loans and Euro Tranche B Term Loans” therein with the
following: “, Initial Tranche B-2 Term Loans, Initial Tranche B-3 Term Loans,
Initial Euro Tranche B Term Loans and Initial Tranche B-5 Term Loans”.

(c)        Section 2.01 of the Credit Agreement is amended by (i) adding
immediately before “and (b)” the following: “, (vii) to make a Tranche B-5 Term
Loan to the Borrower on the Amendment No. 4 Effective Date in an aggregate
principal amount equal to its Tranche B-5 Term Commitment; provided that the
obligation of each Amendment No. 4 Rollover Lender to make such Tranche B-5 Term
Loan shall be deemed satisfied by the execution and delivery of a
fully-completed signature page to Amendment No. 4 by such Amendment No. 4
Rollover Lender (and such Tranche B-5 Term Loan of such Amendment No. 4 Rollover
Lender shall be deemed made on the Amendment No. 4 Effective Date), and the
entire principal amount of such Amendment No. 4 Rollover Lender’s Tranche B-2
Term Loans (or the principal amount of Tranche B-5 Term Loans allocated by the
Joint Lead Arrangers (with the Borrower’s consent) to such Amendment No. 4
Rollover Lender) shall be deemed exchanged for, and converted into, a Tranche
B-5 Term Loan on the Amendment No. 4 Effective Date” and (ii) replacing “, the
Tranche B-2 Term Commitments, the Tranche B-3 Term Commitments and the Euro
Tranche B Term Commitments will terminate in full upon the making of the Loans
referred to in clauses (a)(i), (ii), (iii), (iv), (v) and (vi) above” at the end
thereof with “, the Tranche B-2 Term Commitments, the Tranche B-3 Term
Commitments, the Euro Tranche B Term Commitments and the Tranche B-5 Term
Commitments will terminate in full upon the making of the Loans referred to in
clauses (a)(i), (ii), (iii), (iv), (v), (vi) and (vii) above”.

(d)        Section 2.10(d) of the Credit Agreement is amended and restated in
its entirety with the following:

      “(d)        Subject to adjustment pursuant to paragraph (e) of this
Section and subject to paragraph (i) of Section 2.11, the Borrower shall repay
the Tranche B-2 Term Loans, the Tranche B-3 Term Loans, the Euro Tranche B Term
Loans and the Tranche B-5 Term Loans on the last calendar day of each December,
March, June and September occurring on or after December 31, 2012 (or with
respect to (x) Tranche B-3 Term Loans and Euro Tranche B Term Loans,
September 30, 2013 and (y) Tranche B-5 Term Loans, March 31, 2014) and prior to
the Term Loan Maturity Date in each case, in an aggregate principal amount equal
to 0.25% of the respective initial principal amount of (i) in the case of
Tranche B-2 Term Loans, the Tranche B-2 Term Loans borrowed (including by
exchange of Tranche B Term Loans into Tranche B-2 Term Loans) on the Amendment
No. 1 Effective Date, (ii) in the case of Tranche B-3 Term Loans, the Tranche
B-3 Term Loans borrowed (including by exchange of Tranche B-1 Term Loans into
Tranche B-3 Term Loans) on the Amendment No. 2 Effective Date, (iii) in the case
of Euro Tranche B Term Loans, the Euro Tranche B Term Loans borrowed (including
by exchange of Euro Term Loans into Euro Tranche B Term Loans) on the Amendment
No. 2 Effective Date and (iv) in the case of



--------------------------------------------------------------------------------

Tranche B-5 Term Loans, the Tranche B-5 Term Loans borrowed (including by
exchange of a portion of Tranche B-2 Term Loans into Tranche B-5 Term Loans) on
the Amendment No. 4 Effective Date. Without limiting the foregoing, to the
extent not previously paid, all Tranche B-2 Term Loans, Tranche B-3 Term Loans,
Euro Tranche B Term Loans and Tranche B-5 Term Loans shall be due and payable on
the applicable Term Loan Maturity Date.”

(e)        Section 2.11(a) of the Credit Agreement is amended and restated in
its entirety by the following:

    “The Borrower shall have the right at any time and from time to time,
without premium or penalty (but subject to Section 2.16 and the following
sentence), to prepay any Borrowing of any Class in whole or in part, as selected
and designated by the Borrower, subject to the requirements of this Section.
Each voluntary prepayment of any Loan pursuant to this Section 2.11(a) shall be
made without premium or penalty except that, in the event that on or prior to
(i) December 27, 2013, the Borrower makes any prepayment or repayment of Tranche
B-2 Term Loans as a result of a Repricing Transaction, (ii) the six-month
anniversary of the Amendment No. 2 Effective Date, the Borrower makes any
prepayment or repayment of Tranche B-3 Term Loans or Euro Tranche B Term Loans
as a result of a Repricing Transaction, or (iii) the twelve-month anniversary of
the Amendment No. 4 Effective Date, the Borrower makes any prepayment or
repayment of Tranche B-5 Term Loans as a result of a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, a prepayment premium in an amount equal to 1% of the
amount of such Term Loans being so prepaid, repaid or refinanced. Any such
voluntary prepayment shall be applied as specified in Section 2.10(e).
Notwithstanding anything to the contrary in this Agreement, after any Extension,
the Borrower may prepay any Borrowing of any Class of non-extended Term Loans
pursuant to which the related Extension Offer was made without any obligation to
prepay the corresponding Extended Term Loans.”

(f)        The third sentence of Section 2.11(d) of the Credit Agreement shall
be amended by adding “, Tranche B-5 Term Loans” after “Euro Tranche B Term
Loans”.

(g)        Section 2.20(a) of the Credit Agreement shall be amended by adding
the following to the end of clause (iii) thereof: “in the event that the Yield
for any Incremental Facility (other than Unrestricted Incremental First-Lien
Indebtedness) is higher than the Yield for the Tranche B-5 Term Loans by more
than 50 basis points, then the Applicable Margin for the Tranche B-5 Term Loans
shall be increased to the extent necessary so that the Yield for the Tranche B-5
Term Loans is equal to the Yield for such Incremental Facility minus 50 basis
points and”.

(h)        Section 2.20(b) of the Credit Agreement shall be amended by replacing
each instance of “Tranche B-2 Term Loans, Tranche B-3 Term Loans or Euro Tranche
B Term Loans” with the following: “, Tranche B-2 Term Loans, Tranche B-3 Term
Loans, Euro Tranche B Term Loans or Tranche B-5 Term Loans”.

(i)        Section 5.10(a) of the Credit Agreement is amended by (i) replacing
“(x)” with “(w)”, “(y)” with “(x)”, “and (z)” with “(y)” and (ii) inserting at
the end thereof, the following: “and (z) the proceeds of the Tranche B-5 Term
Loans made on the Amendment No. 4 Effective Date, will be used by the Borrower
on the Amendment No. 4 Effective Date to repay the outstanding Tranche B-2 Term
Loans, and pay fees, accrued interest, expenses and premiums in connection
therewith”.



--------------------------------------------------------------------------------

Section 2.        Other Amendments to Credit Agreement. Effective as of the
Amendment No. 4 Effective Date, Holdco, the Borrower and each of the
Administrative Agent and Additional Refinancing Lenders (after giving effect to
the exchange of Tranche B-2 Term Loans into, or the funding of, Tranche B-5 Term
Loans by the applicable Additional Refinancing Lenders and the repayment of the
Tranche B-2 Term Loans), which collectively constitute the Required Lenders,
hereby agrees that the definition of “Permitted Acquisition” in Section 1.01 of
the Credit Agreement is hereby amended by replacing clause (c) thereof in its
entirety with the following: “[reserved]”.

Section 3.        Conditions Precedent to the Effectiveness of this Amendment.
This Amendment shall become effective as of the first date (such date being
referred to as the “Amendment No. 4 Effective Date”) when each of the following
conditions shall have been satisfied:

  (a)        The Administrative Agent (or its counsel) shall have received
(A) from the Additional Refinancing Lenders, the Required Lenders (which shall
include the Additional Refinancing Lenders), Holdco, the Borrower, the
Administrative Agent and the Subsidiary Loan Parties a counterpart of this
Amendment signed on behalf of such party and (B) from the Borrower, Note(s)
executed by Borrower for each Lender that requests such Note(s) at least one
Business Day prior to the Amendment No. 4 Effective Date.

  (b)        The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 4 Effective Date) of Kirkland & Ellis LLP, counsel for the Loan Parties, in
form and substance reasonably acceptable to the Administrative Agent. Each of
Borrower and Holdco hereby requests such counsel to deliver such opinion.

  (c)        The Administrative Agent shall have received: (i) a copy of each
Organizational Document of the Borrower and Holdco and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of each
Loan Party executing the Loan Documents to which it is a party (or a
certification that there have been no changes to such officers since the
applicable signature and incumbency certificate delivered on the Closing Date,
Amendment No. 1 Effective Date or Amendment No. 2 Effective Date, as
applicable); (iii) resolutions of the board of directors or similar governing
body of each Loan Party approving and authorizing the execution, delivery and
performance of this Amendment and the other documents to which such Loan Party
is a party as of the Amendment No. 4 Effective Date, certified as of the
Amendment No. 4 Effective Date by such Loan Party as being in full force and
effect without modification or amendment; and (iv) a good standing certificate
(to the extent such concept is known in the relevant jurisdiction) from the
applicable Governmental Authority of Holdco’s and the Borrower’s respective
jurisdiction of incorporation, organization or formation dated a recent date
prior to the Amendment No. 4 Effective Date.

  (d)        The Administrative Agent shall have received a certificate, dated
the Amendment No. 4 Effective Date and signed by a Responsible Officer or the
President or Vice President of Holdco, confirming compliance with the conditions
set forth in paragraphs (f) and (g) of this Section 3.



--------------------------------------------------------------------------------

  (e)        The Administrative Agent shall have received from the Borrower in
cash (i) all fees and other amounts due and payable by the Borrower on or prior
to the Amendment No. 4 Effective Date, including, to the extent invoiced at
least one Business Day prior to the Amendment No. 4 Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by the Borrower under any Loan Document, and (ii) all accrued and unpaid
interest on the Tranche B-2 Term Loans being repaid (either with cash proceeds
or by exchange into Tranche B-5 Term Loans) on the Amendment No. 4 Effective
Date.

  (f)        The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects, in each
case on and as of the Amendment No. 4 Effective Date (other than with respect to
any representation and warranty that expressly relates to an earlier date, in
which case such representation and warranty shall be true and correct in all
material respects, as the case may be, as of such earlier date).

  (g)        At the time of and immediately after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing.

  (h)        The Administrative Agent shall have received a Borrowing Request
meeting the requirements of Section 2.03 of the Credit Agreement; provided that
the notice of such Borrowing may be given, and the corresponding Borrowing
Request may be delivered, not later than 11:00 a.m. New York City Time on the
Amendment No. 4 Effective Date, regardless of whether such Borrowing is a
Eurocurrency Borrowing or an ABR Borrowing.

  (i)        The Administrative Agent shall have received, for the account of
each Additional Refinancing Lender providing Tranche B-5 Term Loans, upfront
fees in an amount equal to 1.00% of such respective Lender’s principal amount of
Tranche B-5 Term Loans.

Section 4.        Representations and Warranties. On and as of the Amendment
No. 4 Effective Date, after giving effect to this Amendment, each of Holdco and
the Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

  (a)        This Amendment (and the lending transactions contemplated hereby to
occur on the Amendment No. 4 Effective Date) has been duly authorized by all
necessary corporate or other organizational action by each the Loan Parties and
constitutes, and each other Loan Document to which any Loan Party is a party has
been duly authorized by all necessary corporate or other organizational action
by such Loan Party, and each Loan Document constitutes, or when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdco, the Borrower or such other Loan Party (as the case may
be), enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

  (b)        The execution, delivery and performance by the Loan Parties of the
Loan Documents to which such Loan Parties are a party (a) do not require any
material consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, in each case as of the Amendment No. 4
Effective Date, (ii) filings necessary to perfect Liens created under the Loan
Documents, and (iii) those consents, approvals, negotiations, filings or other
actions, the failure of which to obtain or make would not reasonably be expected
to result in a Material Adverse Effect, (b) will not violate any Organizational
Document of Holdco or any other Loan Party, (c) will not violate any Requirement
of Law applicable to Holdco or any Restricted Subsidiary, (d) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon Holdco or



--------------------------------------------------------------------------------

any Restricted Subsidiary or their respective assets, or give rise to a right
thereunder to require any payment to be made by Holdco or any Restricted
Subsidiary or give rise to a right of, or result in, termination, cancelation or
acceleration of any obligation thereunder, in each case as of the Amendment
No. 4 Effective Date, and (e) will not result in the creation or imposition of
any Lien on any asset of Holdco or any Restricted Subsidiary, except Liens
created under the Loan Documents and Liens permitted under Section 6.02 of the
Credit Agreement, except in the cases of clauses (a), (c) and (d) above where
such violations, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.        Reference to and Effect on the Loan Documents.

(a)        As of the Amendment No. 4 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder,”
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument. Each of the table of
contents and lists of Exhibits and Schedules of the Credit Agreement shall be
deemed to be amended to reflect the changes made in this Amendment as of the
Amendment No. 4 Effective Date.

(b)        Except as expressly amended hereby or specifically waived above, all
of the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.

(c)        The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, the Borrower or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver or amendment of any other
provision of any of the Loan Documents or for any purpose except as expressly
set forth herein.

(d)        On and after the Amendment No. 4 Effective Date, this Amendment shall
constitute a Loan Document. Each Additional Refinancing Lender shall constitute
an “Additional Refinancing Lender” for purposes of the Credit Agreement and
shall be a “Lender” for purposes of the Loan Documents.

(e)        The Tranche B-5 Term Commitments shall constitute “Other Term
Commitments” and the Tranche B-5 Term Loans made by the Additional Refinancing
Lenders pursuant to Section 2.01(a)(vii) shall constitute “Other Term Loans” for
purposes of the Loan Documents (and the Tranche B-5 Term Loans made pursuant to
such Sections shall also constitute “Term Loans” for purposes of the Loan
Documents).

Section 6.        Acknowledgement and Reaffirmation of Guarantors. The
Guarantors acknowledge and consent to all terms and conditions of this Amendment
and agree that this Amendment and all documents executed in connection herewith
do not operate to reduce or discharge the Guarantors’ obligations under the Loan
Documents, except as explicitly provided for herein. Each Guarantor hereby
ratifies and confirms its obligations under the Loan Documents, including the
Collateral Agreement and Guaranties and including, without limitation, its
guarantee of the Obligations and its grant of the security interest in the
Collateral (as defined in any applicable Security Documents) to secure the
Obligations (including any Obligations resulting from the Tranche B-5 Term
Loans).



--------------------------------------------------------------------------------

Section 7.        Costs and Expenses. The Borrower agrees to pay all reasonable
and documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of a single counsel for the Administrative Agent with respect thereto)
in accordance with Section 9.03 of the Credit Agreement.

Section 8.        Counterparts; Integration. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Loan Party, the
Administrative Agent, nor any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy or electronic transmission (including Adobe pdf file) shall be
effective as delivery of a manually executed counterpart of this Amendment.

Section 9.        Governing Law.

(a)        This Amendment shall be construed in accordance with and governed by
the law of the State of New York, without regard to conflict of laws principles
thereof to the extent such principles would cause the application of the law of
another state.

(b)        Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in any Loan Document shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any action
or proceeding relating to any Loan Document against Holdco, the Borrower or
their respective properties in the courts of any jurisdiction.

(c)        Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section 9. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)        Each party to this Amendment irrevocably consents to service of
process in the manner provided for notices in Section 9.01 to the Credit
Agreement. Nothing in any Loan Document will affect the right of any party to
this Amendment to serve process in any other manner permitted by law.



--------------------------------------------------------------------------------

Section 10.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.    Headings. Section headings and used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

Section 12.    USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 13.    Cashless Rollover of Certain Loans. It is understood and agreed
that (i) simultaneously with the making of each Tranche B-5 Term Loan by each
Amendment No. 4 Rollover Lender pursuant to Sections 2.01(b)(vii)of the Credit
Agreement, as amended hereby, and the exchange and conversion referred to in
such Section, the Tranche B-2 Term Loans of such Amendment No. 4 Rollover Lender
shall be deemed to be extinguished, repaid and no longer outstanding and such
Amendment No. 4 Rollover Lender shall thereafter hold a Tranche B-5 Term Loan in
the principal amount of such Amendment No. 4 Rollover Lender’s Tranche B-2 Term
Loans outstanding immediately prior to giving effect to such exchange and
conversion (or the principal amount of Tranche B-5 Term Loans allocated by the
Joint Lead Arrangers (with the Borrower’s consent) to such Amendment No. 4
Rollover Lender) and (ii) each Amendment No. 4 Rollover Lender shall not
receive, in respect of any such Tranche B-2 Term Loans so deemed to be
extinguished, repaid and no longer outstanding pursuant to the foregoing clause
(i), any prepayment being made to other Lenders holding Tranche B-2 Term Loans
from the Net Proceeds of the Tranche B-5 Term Loans.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

INFOR, INC., as Holdco and Guarantor By:    

  /s/ Nicole Anasenes

 

Name:       Nicole Anasenes

Title:         Chief Financial Officer

 

INFOR (US), INC., as Borrower By:    

  /s/ Nicole Anasenes

 

Name:       Nicole Anasenes

Title:         Chief Financial Officer



--------------------------------------------------------------------------------

Agreed and acknowledged with respect to Section 6:

 

INFOR PUBLIC SECTOR, INC.

SENECA ACQUISITION SUBSIDIARY INC.

INFOR (GA), INC.

INFINIUM SOFTWARE, INC.

as Subsidiary Loan Parties

By:    

/s/ Nicole Anasenes

 

Name:     Nicole Anasenes

Title:       Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:      

/s/ Anthea Del Bianco

 

Name:     Anthea Del Bianco

Title:       Vice President

[Infor Amendment No. 4]



--------------------------------------------------------------------------------

[NAME OF LENDER], as Additional Refinancing Lender and/or a Lender By:      

 

 

Name:

Title:

 

If a second signature is necessary: By:      

 

 

Name:

Title:

 

 

Existing Lenders holding Tranche B-2 Term Loans electing the cashless rollover
option.

¨          Cashless rollover option

The above-mentioned Additional Refinancing Lender hereby irrevocably and
unconditionally (i) consents to this Amendment and (ii) agrees that it will
exchange and convert all, but not less than all of the principal amount of its
Tranche B-2 Term Loans into Tranche B-5 Term Loans pursuant to this Amendment.

 

 

 

Existing Lenders holding Tranche B-2 Term Loans NOT electing the cashless
rollover option, but consenting to the Amendment

¨          Consent to Amendment without cashless rollover

The above-mentioned Lender hereby irrevocably and unconditionally consents to
this Amendment.